[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO REARGUE DECISION OF APRIL 5, 2001
A hearing was held on May 7, 2001 on plaintiff's motion to reargue to consider whether the report of Igor Paul, an expert for the plaintiff should have been considered, by this court in its memorandum of decision dated April 5, 2001.
The report of Igor Paul, even if awarded full evidentiary weight, provides no factual basis establishing a question of material fact, as to whether the conduct of defendant in failing to provide a guard for the cutter in a wood molding machine was either intentional or substantially certain to cause injury to the plaintiff who was a trainee. Nothing in his report, or the other depositions which were previously considered tends to demonstrate that defendant knew that injury to the plaintiff was substantially certain to occur under the criteria which our Supreme Court and Appellate Court have set forth in Suarez and Melanson cited in the April 5, 2001 decision.
  Motion to Reargue denied. ___________________________ WAGNER, TRIAL JUDGE REFEREE